Corliss, J.
I am compelled to dissent from the opinion of this court in this case. The contest before us relates to plaintiff’s title to the note sued on. It was executed by defendant Vigen to defendant Rustad, and plaintiff claims the ownership of it under certain judicial proceedings, ■ had in the District Court of the State of Minnesota against the *134defendant Rustad, which, it is insisted, operated to transfer to plaintiff Rustad’s title to the note. Those proceedings were instituted by a creditor of Rustad. Rustad was never served with process in that state, nor did he appear in the action. He was a nonresident, and the.only service upon him was by publication. The note in question was in the hands of the Washington Bank of Minneapolis, Minn., as pledgee, Rustad having assigned it to the bank as collateral to his indebtedness to such bank. In the action against Rustad, garnishment proceedings were instituted against the bank with the view to the garnishment of this and other notes of Rustad held by the bank. In the view I take of the case, it is unnecessary for me to determine any question save that of jurisdiction. Defendant Rustad, the original owner of the note, and defendant Vigen, the maker thereof, unite in the contention that the Minnesota District Court never acquired jurisdiction over the property in question, and, therefore, that no title to such note passed to plaintiff, who purchased it under execution issued in the case, but that the title thereto is still in defendant Rustad. The attack upon the validity of the proceedings in Minnesota, which appears to me to be unanswerable, is based upon the claim that the affidavit for publication of the summons was fatally defective. If the affidavit was silent as to a jurisdictional fact, the service- by publication founded upon it is a nullity; and, unless there was legal service of the summons, the judgment is void, notwithstanding the seizure of the res by the garnishment proceedings. That the affidavit was defective in the particular mentioned, I think, is capable of complete demonstration. It stated, not that the court “had jurisdiction of the subject of the action,” but merely that it had “jurisdiction of the action.” By stipulation in this case we are permitted to examine the Minnesota statutes and dicisions with the same effect as though they had been formally received in evidence as facts in the case. The statute relating to service by publication declares that: “When the defendant cannot be found within the state, of which the return of the sheriff of the county in which the action *135is brought, that the defendant cannot be found in the county, is prima facie evidence, and upon the filing of an affidavit of the plaintiff, his agent or attorney, with the clerk of the court, stating that he believes that the defendant is not a resident of the state, or cannot be found therein, and that he has deposited a copy of the summons in the post-office, directed to the defendant at his ■place of residence, unless it is stated in the affidavit that 'such residence is not known to the affiant, and stating the existence of one of the cases herein specified, the service may be made by publication of the summons by the plaintiff or his attorney in either of the following cases.” Section 5204, Gen. St. Minn. 1894. Then follows the enumeration of five distinct classes of cases in which the service by publication may be made. Only two of these need be here referred to. They are found in subdivisions 3 and S of the section. They read as follows: “Third. When the defendant is not a resident of the state, but has property therein, and the court has jurisdiction of the subject of the action. * * * Fifth. When the subject of the action'is real or personal property in this state, and the defendant has or claims a lien or interest, actual or contingent, therein, or the relief demanded consists wholly' or partly in excluding the defendant from any interest or lien therein.” The proceeding, the validity of which is in question in this cause, falls within subdivision 3. It was therefore, necessary for the plaintiff therein to state in his affidavit for publication the facts set forth in that subdivision. A failure to do so would render the publication a nullity. Cousins v. Alworth, 44 Minn. 505, 47 N. W. Rep. 169; Barber v. Morris, 37 Minn. 194, 33 N. W. Rep. 559; Corson v. Shoemaker, (Minn.) 57 N. W. Rep. 134. In my opinion, the words “subject of the action” relate to property brought within the control of the court, and not to the claim on which the action is based. These words cannot be said to have received, at the’time they first appeared in a similar statute, or, indeed, at the time they were incorporated in the Minnesota statute we are construing, so definite and fixed a meaning that no room for any other construction is left except *136the one that limits their meaning to the claim sued upon. See Bliss, Code PL § § 126, 373, 375; Pom. Rem. & Rem. Rights, § § 475. 487-490, 77s, 776, 794. On the contrary, at the time they were first inserted in the New York statute, afterwards borrowed by Minnesota from that state, they had been employed by the English court of chancery as referring to the property around which the controversy revolved. See opinion of Lord Westbury in Cookney v. Anderson, 1 De Gex, J. & S. 365. It is true that, when an attachment is issued in cases in which, by reason of the service of process within the jurisdiction, or the appearance of the defendant, the court has power to render a personal judgment, it cannot be said that the property seized constitutes the matter which the court is acting upon in that particular case. In such a case the attachment is a mere adjunct to the main proceeding, an incident to the leading purpose of the plaintiff, which is to enforce the demand sued on, and secure a personal judgment thereon against the defendant. But, when the defendant is a nonresident, and is not served, with process within the jurisdiction, and does not appear in the action, all possibility of a personal judgment disappears from the case. -It proceeds in all respects as a proceeding in rem, although, nominally, it is a proceeding in personam. The judgment is in form against a personal defendant, but it is in fact as stictly a judgment against the specific property seized as though such property had been seized as the offending thing, or as the res liable for the claim embraced in the action, independently of any personal liability of a personal defendant. True it is that there is a personal defendant named in the papers, and it is likewise true that the proceeding can affect only his interest in the property attached. But, with respect to his interest in the res, the proceeding, in its essential nature, is strictly a proceeding in rem, if jurisdiction over the personal defendant is not obtained. The case, in legal effect, goes on against the interest of the nominal personal defendant in the actual impersonal defendant, which, by the attachment, has, to the extent of such interest, become as much responsible for the demand sued *137on as though it was the offending thing, or thS res, liable for the claim under admiralty law, and was proceeded against as such without any personal defendant being named in the case at all.
This conclusion results inevitably from settled principles of private international law. The defendant, in the case supposed, cannot be personally subjected to the jurisdiction of the court, so as to be bound in any other jurisdiction by a personal judgment rendered in the action; and, since the decision of the Federal Supreme Court in Pennoyer v. Neff, 95 U. S. 714, he cannot in this country be so bound even in the very state in which the judgment was rendered. Before that decision was promulgated, the doctrine enunciated in that case was unquestionably the sound doctrine; but some courts, confounding the general jurisdiction of each sovereignty over all property within its borders with the jurisdiction of a particular court over specific property proceeded against, had frequently held before that decision that the property which was in fact within the state when the suit was commenced might be seized after judgment rendered upon service by publication. This position was not tenable on principle. A proceeding must be in rem or in personam. When personal service is not made, an action can be sustained only as an action in rem. It is only on the theory that such an action is in rem that the court has power to take a single step. Jurisdiction must attach at the inception of the case. There can be no action without jurisdiction. As it cannot, in the case supposed, ever extend to the person, it must be a jurisdiction over property, and this jurisdiction must be coeval with the action. But there cannot be jurisdiction in rem — jurisdiction over property — unless it is proceeded against; and, when the property is proceeded against on the theory that it has been brought within the control of the court by seizure, and not because the suit itself relates to it, or some interest in or lien upon it, the only way in which it can be brought within the jurisdiction of the court is by seizure thereof in some form. Such seizure is indispensable to jurisdiction. Until seizure has taken place, no jurisdiction whatever is vested *138in the court, and the proceedings are so much idle parade of arrogated authority. As there is no personal jurisdiction in the case supposed, there can be no power in the court to go on with the cause until property within the state has in some form been proceeded against and brought within the jurisdiction of the court. An attachment or seizure is necessary to institute a proceeding in rem\ and i,t is also necessary that such attachment or seizure should precede service of notice, unless the legislature has otherwise provided. Whether such a provision would be valid is not here involved. I incline to the view that the publica tion of notice might precede seizure provided the statute in terms required the seizure to take place such a reasonable time before the entry of judgment that the 'defendant would have reasonable notice that his property was being proceeded against, and an opportunity to defend. In such a case the publication of the notice might be regarded as a preliminary step leading up to the seizure. Certainly the defendant would, under such a law, receive timely notice that his property was being proceeded against. But we have no such statute before us for construction. It does not require that the seizure should take place a reasonable time before judgment, unless the requirement that it antedate the publication of the summons is found in the provisions of the statute that the affidavit for publication shall state that the court has jurisdiction of the subject of the action. If we do not adopt this interpretation, terms of the statute are satisfied if attachment precedes judgment only a single minute. Such a' construction of the statute is unreasonable, harsh, repugnant to sound principle and to natural justice, conflicts with the settled usages of courts in analogous cases, and it would, in my judgment, render the act void, as authorizing the taking of the property of the citizen without due process of law. We are, therefore, it seems to me, driven back upon the only other possible construction, i. e. that the attachment must, under the statute in question, precede the publication of summons, and must exist at the time the affidavit for such publication is made. The plaintiff is required to present *139an affidavit showing that an attachment has been made, to the end that the court may see that it has jurisdiction over the res before proceeding further with the case; the statute contemplating that no other jurisdiction will be obtained in the case. -
In construing the act in question, we find ourselves necessarily dealing with general principles of private international law, and not with the extent of the power of the states to modify such ■principles by legislation. It is obvious that, if that feature of the proceeding which alone gives it vitality — the seizure of property —may lawfully be absent from it at the time of the service of process, it may likewise be absent until the moment before the entry of judgment, and thus the defendant receive no. notice whatever tha,t the court is assuming to exercise jurisdiction over his property until it is too late for him to protect his .interest in it. Up to the moment of the seizure,, which may be immediately before judgment, the defendant, if he happens to know of the action at all, knows of it only as an unwarranted attempt to to exercise jurisdiction over his person. When the suit relates to to specific property (as in actions to foreclose liens on property, or to partition the same, or to remove a cloud from the title to real property, or to reform an instrument relating to the title,) the defendant, from the very first step in the case, has notice,— what the law regards as notice, and, usually, it is sufficient to apprise.him of the action, — has notice that his property is being proceeded against. But, when the, action is to recover money, and property-is affected only as it is attached in the case, it is not until an actual. seizure that the defendant can receive any information- that such property forms the real subject of the action. Prior to that time, the suit has the appearance of an unjustifiable proceeding in personam.. As in actions relating directly to property the defendant is from the-beginning informed that property forms the subject of the action, so, where it is made the real subject of the action by seizure for a claim, he must likewise be given this notice from the inception of the case, or, at least, a reasonable time before the entry of judgment. .The only *140way of giving him such notice, where the demand itself does not relate to property, is by the attachment, of property in some form. In admiralty actions, the seizure always precedes the giving of notice by publication; and, when common law courts proceed on the same principle, — i. e. in rem, — the same procedure should be followed, in the absence of clear statutory provisions to the contrary; and, as we said before, if the attachment is tofollow the giving of notice, it must at least precede the final judgment such a reasonable length of time as to afford the defendant an opportunity to learn of the attachment, and defend. The seizure is the notice that property is being proceeded against, whether the case is in a court of admiralty or a court of law. The published notice apprises the owner of the property in what court the suit is pending, and when and where he must appear to defend his rights. It is the seizure, therefore, which makes-the proceeding one in rem\ and for this reason the seizure must be the initial step in the case, or must, at least, precede judgment a reasonable time. An action which, because it has proceeded in personam against a nonresident not personally served, is without effect down to the time just preceding the entry of judgment, cannot, in a moment, be transmuted into an action in rem by-seizure of property, and then, without opportunity for the defendant to learn that his property is proceeded against, ripen into a judgment in rem, as though the action had been an action in rem from the beginning. The Rubicon is crossed when we once reach the conclusion that a suit against a nonresident, based only on seizure of his property to satisfy the plaintiff’s claim, is in its essence a proceeding in rein. Everything follows from this proposition. The principles which govern courts in proceedings in rem against property within their, jurisdiction apply, and must be recognized. They are controlling. These principles require that, when the suit does not relate to property directly, but it is sought to be subjected to plaintiff’s claim, it shall be seized as the basis of jurisdiction over the res, — the only jurisdiction the court can obtain.
*141That the proceeding by attachment against a nonresident defendant is one essentially in rem stands not alone upon principle. The Federal Supreme Court has repeatedly held this to be its real nature. In Cooper v. Reynolds, 10 Wall. 308, Mr. Justice Miller, speaking for'the court, with respect to the character of such a proceeding, says: “But the plaintiff is met, at the commencement of his proceedings, by the fact that the defendant, is not within the territorial jurisdiction, and cannot be served with any process by which he can be brought personally within the power of the court. For this difficulty the statute has provided a remedy. It says that, upon affidavit being made of the fact, a writ of attachment may be issued and levied upon any of the defendant’s property, and a publication may be made warning him to appear, and that thereafter the court may proceed in the case, whether he appears or not. If the defendant appears, the cause becomes mainly a suit in personam, with the added incident that the property attached remains liable, under the control of the court, to answer to any demand which may be established against the defendant by the final judgment of the court. But, if there is no appearance of the defendant, and no service of process on him, the.case becomes in its essential nature a proceeding in rem, the only effect of which is to subject the property attached to the payment of the demand which the court may find to be due to the plaintiff. That such is the nature of this proceeding in this latter class of cases is clearly evinced by two well-established propositions: First. The judgment of the court, though in form a personal judgment against the defendant, has no effect beyond the property attached in that suit. No general execution can be issued for any balance unpaid after the attached property is exhausted. No suit can be maintained on such a judgment in the same court, or in any other; nor can it be used as evidence in any other proceeding not affecting the attached property; nor could the.costs in that proceeding be collected of defendants out of any other property than that attached .in the suit, Second, The court, in such a suit, cannot proceed unless *142the officer finds some property of defendant on which to levy the writ of attachment. A return that none can be found is the end of the case, and deprives the court of further jurisdiction, though the publication may have been duly made and proven in court. Now, in this class of cases, on what does the jurisdiction of the court depend? It seems to' us that the seizure of the . property, or that, which, in.this case, is the same in effect, levy of the writ of attachment on it, is the one essential requisite to jurisdiction, as it unquestionably is in proceedings purely in rem. Without this, the court can proceed no further. With it, the court can proceed to subject that property to the demand of plaintiff.” And in Pennoyer v. Neff, 95 U. S. 714, the court said: “It is true that, in a strict sense, a proceeding in rem is one taken directly against pi'operty, and' has for its object the disposition of the property, without reference to the title of individual claimants; but, in a larger'and more general sense, the terms ai'e applied to actions between parties where the direct object is to reach and dispose of property owned by them, or of some interest therein. Such are cases commenced by attachment against the property of debtors; or instituted to partition real estate, foreclose a mortgage, or enforce a lien. So far as they affect property in the state, they are substantially proceedings in rem, in the broader sense which we have mentioned.”
The reasoning of the Federal Supreme Court in Pennoyer v. Neff, 95 U. S. 714, seems to lead inevitably to the view that, in cases where property is proceeded against merely by attachment, ‘ the seizure must' be. made at the commencement of the suit, or a reasonable time before' judgment. It is, at least, certain that such was and is the practice in analogous cases in, admiralty, and it is also true that, to require seizure to precede service by publication, or, at least, to be made a reasonable time before judgment, is in the interests of justice to the owner of the propetty and of orderly practice. Moreover, it is móre rational to pro.vide for seizure in advance, for, until seizure, the question of ultimate jurisdiction is unsettled. Jurisdiction may never attach. It is in *143the light of these considerations that we must construe the words “subject of the action,” as used in the Minnesota statute in question. They impel us to the belief that these words were employed to indicate the seizure of property in the case. It constitutes the subject of the action in such cases, as much as it does when the action is to foreclose a lien upon it. In reality, all the action becomes, after seizure, is an action to enforce the lien against the property seized, created by the attachment. The inquiry whether there is a valid claim is only incidental to the main question whether there is a lien on the property attached for which it should be sold, for without such lien there is no power to proceed. The court has no power to inquire into the merits of the claim for any other purpose than that of establishing such a lien on thq property as will warrant its sale to satisfy such lien. Beyond this it cannot go. The question of the defendant’s personal liability is not before it. Said the court in Pennoyer v. Neff, 95 U. S. 714: “The jurisdiction of the court to inquire into and determine his obligation at all is only incidental to its jurisdiction over the property.” When there is an attachment against a nonresident, the attached property is, as we before said, as much the subject of the action as is property the subject of an action when it is brought to foreclose a lien. Courts of equity have often referred to the property, in foreclosure and similar cases, as constituting the subject of the action; and subdision 5 of the section in question (§ 5204) recognizes this use of the phrase: “When the subject of the action is real or personal property in this state, and the defendant has or claims a lien or interest, actual or contingent, therein, or the relief demanded consists wholly or partly in excluding the defendant from any interest or lien therein.” Gen. St. Minn. 1894, § 5204. It is therefore, apparent that, when the phrase is used in subdivision 3, it refers to the property seized, for, after seizure, it occupies the same relation to the proceeding in rem thg.t property on which it is sought' to foreclose a mortgage occupies with relation to a foreclosure suit. It is somewhat significant that the Minnesota *144statute in terms permits the issue and levy of an attachment at any time after issue of the summons and before the service thereof. Section 5287. It is, therefore, always in the power of the plaintiff to attach before serving the summons by publication. In our view, when he cannot secure jurisdiction over the person, he must, under the Minnesota statute, always attach first. The construction we place on the words “subject of the action” saves our reaching the conclusion that, as originally inserted in the New York statute, they were meaningless. They unquestionably relate to an extrinsic fact, and, if that fact is merely the jurisdiction over the claim in controversy, they had no significance in the New York statute as originally framed, for, on showing, as the New York statute required, that the action was on contract, the jurisdiction of the court of original jurisdiction over the claim in dispute would have been fully established in New York, there being no limitation on the original jurisdiction of the Supreme Court in that state in contract cases. To say that these words relate to the claim sued on is to assert that the legislature in New York required the plaintiff, in an action in the Supreme Court in that state, to state twice in his affidavit that the court had jurisdiction over such claim.
There are, doubtless, decisions which appear to militate against our view, but they were rendered before the mists had lifted from this department of jurisprudence. They ignore, or at least attach but little importance to, the peculiar functions of an attachment in actions against nonresidents. In actions in which a personal judgment can be rendered, an attachment has for its sole object the creating of a lien on property as security for the claim sued on. But where a personal judgment cannot be rendered in an action for money, the attachment of property is an indispensable jurisdictional step. By it, and by it alone, jurisdiction over the res is obtained. The question is no longer merely one of lien, but of jurisdiction. Where the plaintiff has obtained jurisdiction over the person, he may postpone the seizure till just before the entry of judgment, for all he is after is *145a lien. But where jurisdiction over the person is not secured, he needs more than a lien on property, — must have it. He must obtain jurisdiction over the property itself, or his whole proceeding is abortive; and this jurisdiction like any other jurisdiction, must precede the judgment at least such a reasonable time as will afford the defendant an opportunity to defend. The later utterances of the New York court of appeals on the subject seem to accord with our decision. In McKinney v. Collins, 88 N. Y. 216, the court said: “By the code of 1849, (Laws 1849, Ch. 438,) to entitle the plaintiff to proceed by-publication, it must appear, not only that the person to be served cannot be found within the state, and that a cause of action exists against him, but the case itself must be one of several classes there indicated. Section 135. It is no longer enough that the supposed absent defendant has property in the state, but, if he is a nonresident, it must also appear that the action is on contract [this limitation has abrogated,] and that ‘the court has jurisdiction of the subject of the action.’ Section 135, Subd. 3. These words seem to me to introduce an important qualification to the general language of the section already referred to. As found in the code of 1849, not only must a cause of action exist against a nonresident defendant, but the court must have jurisdiction ‘of the subject of the action.’ These three things must be established before a judge has jurisdiction to make an order for service by publication. In Subd. 4, § 135, we find another case stated in which an order for publication may be had, described in these words: ‘Where the subject of the action is real or personal property in this state, and the defendant has or claims a lien or interest, actual or contingent, therein, or the relief demanded consists fully or partly in excluding the defendant from any interest therein.’ What do the words ‘subject of the action’ mean? That they are words of limitation and qualification is plain from the language of both subdivisions 3 and 4. Evidently they are not identical with the words ‘cause of action,’ and are not satisfied when the court *146has before it merely the obligation of a contract. They seem to have relation to some property or thing, concerning which the proceeding is instituted and carried on, and the changes to be effected by it. Similar words are found in § 167, (formerly § 143,) as amended in Law’s 1852, Ch. 392, providing that the plaintiff may unite in the same complaint several causes of action, whether they be such as have been heretofore denominated ‘legal’ or ‘equitable,’ or both, where they all arise out of the same transaction, or transactions connected with the same ‘subject matter.’ And by § 144 it is cause for demurrer that the court has ‘no jurisdiction of the person of the defendant, or the subject of the action;’ and these words may also be construed with those of subdivision 6, which declares, as cause for demurrer, that the complaint does not state facts sufficient to constitute ‘a cause of action.’ It is therefore apparent that the phrases ‘cause of action’ and ‘subject of action’ are not used interchangeably, or as synonyms. It is not easy to define their precise meaning, but it seems apparent that they relate, not to an action ht law, though to one which formerly would have proceeded in equity; the object being to give some specific relief rather than a simple judgment against a person, as in an action to cancel a mortgage upon the ground of usury, or to enforce specific performance, or to attain such relief as by the rules of the common law was denied to the suitor in its forum,- — certainly not an action where the only relief sought was a judgment upon contract for the payment of money. There- might be jurisdiction of the cause of action. There certainly would be in the case supposed. But there must also be jurisdiction over the ‘subject of the action,’ and, until the property or thing to be affected by it has been seized or taken by legal process, it is difficult to see how a court can be said to have jurisdiction over it.” While entertaining great respect for the decisions of the Supreme Court of South Dakota, I. am unable to agree with its ruling in the case of Bank v. Jacobson, 66 N. W. Rep. 453.
When the words “subject of the action” are found in statutes *147relating to the joinder of causes of action and the right to interpose counterclaims, the very nature of the subject makes it obvious that such words could have no reference to property attached. But these words have no such rigid significance that their meaning may not be radically different when they, are used in a statute which contemplates that property, and property alone is to become the real subject of the controversy, because of the fact that the statute proceeds on the theory that no personal judgment, enforceable as such, can be rendered in the case. The Minnesota statute authorizing service by publication is, as all such statutes are, based upon the fundamental idea that the proceeding in which such service is to be made will be exclusively a proceeding in rent, — a proceeding against specific property; that such property will form the real subject of the litigation. When, in such a statute, the words “subject of the action” are found, in a provision requiring the affidavit, which must precede service by publication, to state that the court has jurisdiction of the subject of the action, it is to my mind a natural inference that these words refer to property which, by being seized in such a proceeding, wherein a personal judgment cannot be rendered, becomes the only substantial subject of the action, — the only matter on which the court can act with any legal effect. The court cannot take jurisdiction of the cause of action, except as incidental to its jurisdiction over the real subject of the action, —the property seized. It cannot render a personal judgment on such a cause of action which will be of any legal effect as a judgment enforceable generally against the property of the defendant. Such a personal judgment would be void. We can see no reason why the plaintiff should be required to state in his affidavit, on which he must base his service of the summons of publication, that the court has jurisdiction of the subject of the action, if these words mean only the claim he is seeking to enforce. The District Court of Minnesota is a court of general original, jurisdiction, and, as such, has original jurisdiction of all civil actions (Agin v. Heyward, 6 Minn, 110 [Gil. 53;]) and it is only in civil *148actions that service by publication is provided for. Therefore, whenever a civil action is commenced, whatever be its nature, the District Court of that state does, as a matter of fact, have jurisdiction of the subject-matter.. Why should the plaintiff be required to state this conclusion in his affidavit when such conclusion is apparent from the mere fact that he has instituted a civil action? It is impossible to serve a summons by publication in a civil action without the court having jurisdiction of the subject matter of the action, for it has jurisdiction of the subject matter of all civil actions. If, therefore, these words mean only the claim sued upon, the statute requires the plaintiff to swear to an idle thing, — a mere proposition of law, and not a fact. When the plaintiff is required, in proceedings essentially in rem, to swear to the fact that the court has jurisdiction of, not “the cause of action,” or of the “subject matter," but of the "subject of the action,” it is to compel him to bring upon the record of the case 'an extrinsic fact, on which the power of the court, to proceed in the action with legal effect depends, and not to force him to bring upon the record a declaration of a mere legal proposition, of which the District Court would necessarily be informed, from the simple fact that a civil action was being instituted in that court. It is urged that, if the purpose had been to require seizure of property before publication of the summons, the language of the statute would have been, “when the defendant has property within the state which has been attached,” or that equally explicit language would have been used. But it is notorious that the most accurate mode of expression is not necessarily or even generally adopted in the drafting of statutes. Felicity of diction in the framing of laws is seldom attained. Had the art of formulating statutory provisions reached anything like perfection, the courts would not be constantly besieged by litigants seeking to have the doubtful meaning of legislative enactments set at rest. It has been the experience of all judicial tribunals that the interpretation of statutes is involved in a large percentage of cases, that no more difficult duty devolves upon them than that of constru*149ing acts of the legislature, and that often the conclusion reached is, because of the hopeless ambiguity of the law, a conclusion with which the court is not altogether satisfied.
The argument advanced by counsel for plaintiff has a double edge. If the object was to provide that the plaintiff was to state in his affidavit that the court had jurisdiction of the claim sued upon, why was not the phrase “subject matter” employed? Then no uncertainty could have existed. This phrase was not employed; but, on the contrary, another phrase was used, which, in courts of equity, had been long understood to refer to the property which formed the real subject of the controversy. In a proceeding in rem to foreclose a mortgage the foreclosure in one sense constitutes the subject of the action. But courts of equity had come to speak of the property itself as the real subject of the action. And so, when the legislature, under our blended systems of procedure, embracing both legal and equitable actions, assimilated the procedure in legal and equitable actions, in the matter of reaching the property of nonresidents as well as with regards to other matters, it naturally used the words “subject of the action” to express, with respect to legal actions, the same meaning which it had in equitable causes. In both classes of cases, the statute, contemplating that there can be no personal judgment, refers by the use of the words “subject of the action” to the only thing which constitutes the real subject of the action, i. e. the property proceeded against. In an action to foreclose a mortgage against a nonresident, the subject of the action might, as we before stated, be regarded, in one sense, as the foreclosure of the lien. So, in an action at law against a nonresident upon contract, the enforcement of the contract might in the same sense be considered the subject of the action. But courts of equity have long regarded the property in such a foreclosure action as constituting the real subject of the action, for it is all that can be reached in the proceeding. Why should not the same court, which administers equitable relief, regard, in a legal action of which it also has jurisdiction, the property attached as the *150real subject of the action, in view of the fact that, just the same as in the foreclosure action referred to, the property is the thing against which the proceeding is leveled, and which, alone, can be affected by it?
It is said that, if these words, “subject of the action,” mean seizure of property, why was the plaintiff required to state, also, that the defendant had property in the state? Proof that property had been seized in the state would be proof that the defendant had property therein. But there is no incongruity in the use of these two phrases. The provision, as we construe it, in effect reads as follows: “That the defendant has property within the state which has been attached.” Certainly it would not be claimed that such a provision was open to serious criticism for redundancy, although it would be strictly true that the same idea might have been expressed by a declaration that the plaintiff should state, in his affidavit, that property of the defendant had been attached. Over against these arguments of counsel for plaintiff, which are by no means destitute of force, are set the following arguments, which in my judgment are controlling: First. On their view of the meaning of those words, such words require the plaintiff to state that which the court knows from the mere fact that it is in a civil action that the plaintiff desires to serve a summons by publication, — to state, not an extrinsic fact, or, indeed, a fact at all, but a mere proposition of law, which must invariably be true in all such cases. Second. Considering the essential nature of the proceedings, the anologies of the law, and the meaning given to these words by courts of equity, they are in this statute more susceptible of the construction we place upon them than the one for which plaintiff’s counsel contends. Third. It is only through this interpretation of these words that any provision can be found in the statutes which makes it necessary for the plaintiff to attach a reasonable time before judgment, Or at any time until the moment before judgment is entered; and to hold that the statutes authorize such a belated attachment, in a proceeding which can have no force *151except as to property attached, is to conclude that such statutes authorize a proceeding repugnant to the state and the federal constitutions, and to that fundamental principle of natural justice, that a person, before being affected by the judgment of a court, shall have such a notice as calls upon him to defend in time to enable him to make his defense. Notice that a foreign court is seeking to obtain a personal judgment, without personal service of process in the foreign jurisdiction, is notice to which a defendant is under no legal obligation to respond. Notice, through attachment of his property, that the same court is assuming to exercise jurisdiction over such property, is not reasonable notice when it immediately precedes judgment. As the affidavit did not state that the court had jurisdiction of the subject of the action, and as no other language appears therein showing that property of the defendant had been seized, I am of opinion that the court was without jurisdiction, and that, therefore, its judgment, and the sale thereunder of the note sued upon in this action, were void. Hence, the plaintiff is in my opinion without title to this note.
(69 N. W. Rep. 203.)
I fully agree with my associates in the disposition of the other point in the case.